Citation Nr: 0312924	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-18 727	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to a compensable rating for rhinitis with 
inferior turbinate cautery.

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1987 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and March 2000 decisions 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO).  The November 1994 decision, 
in pertinent part, denied a compensable rating for rhinitis 
with inferior turbinate cautery.  The March 2000 decision 
found that new and material evidence had not been presented 
to reopen a previously denied claim to service connect 
obstructive sleep apnea secondary to service connected 
rhinitis with inferior turbinate cautery.

The Board remanded the claim for entitlement to a compensable 
rating for rhinitis with inferior turbinate cautery in 
January 1998 for further development.

The veteran testified before the undersigned Member of the 
Board at hearings held at the RO in August 1997 and at the VA 
central office in December 2002.

A June 1997 rating decision initially denied service 
connection for obstructive sleep apnea as secondary to 
service connected rhinitis.  The June 1997 decision also 
addressed the issue of direct service connection for 
obstructive sleep apnea.  Accordingly, the Board is 
addressing both the issue of direct service connection and 
secondary service connection in this decision.  The Board 
notes that, during the appeal process, the RO found that new 
and material evidence had been submitted to reopen the 
veteran's claim and proceeded to adjudicate the issue on the 
merits.  In accordance with the United States Court of 
Appeals for Veterans Claims (Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  Hence, 
the Board will proceed with a determination of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for obstructive sleep apnea.

At the December 2002 hearing before a Member of the Board, 
the veteran raised the issues of entitlement to an increased 
rating for his back disorder and entitlement to total 
disability based on individual unemployability.  These issues 
are referred to the RO for adjudication.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Rhinitis with inferior turbinate cautery is productive of 
partial airway obstruction and chronic congestion such that 
the veteran requires daily medication to treat his 
disability.

3. The RO's June 1997 decision, which denied service 
connection for obstructive sleep apnea on a direct and 
secondary basis, was not timely appealed following the RO's 
issuance of notice of the denial to the veteran, and became 
final.

4.  The additional evidence submitted since the RO's June 
1997 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for obstructive sleep apnea.

5.  The evidence reasonably shows that the veteran's 
obstructive sleep apnea had its origins in service, with it 
also being apparent that the intertwined nature of his 
symptoms is such that service connected problems related to 
rhinitis may very well be increasing the severity of his 
problems related to sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for 
rhinitis with inferior turbinate cautery have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 6501 (1996) and Diagnostic Code 6522 (2002).

2.  The RO decision of June 1997, which denied service 
connection for obstructive sleep apnea, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).

3.  The additional evidence presented since June 1997 is new 
and material, and the claim for service connection for 
obstructive sleep apnea has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

4.  Obstructive sleep apnea was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination 
addressing his claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the May 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 2002).  In this issuance, the RO notified the veteran 
of the evidence needed to substantiate his claims.  The RO 
also cited to the provisions of 38 C.F.R. § 3.159 (2002), 
indicating that the VA would obtain all identifiable medical 
records (providing that the veteran provided signed releases, 
as necessary) and that, if such efforts proved unsuccessful, 
the VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claims under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  However, as this 
decision grants the benefits sought on appeal, the Board is 
satisfied that no prejudice to the veteran will result from 
an adjudication of his claims in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Increased Rating for Rhinitis

Factual Background

Service medical records indicate that the veteran had a 
bilateral inferior turbinate cautery in June 1989.  A 
September 1989 service medical record reported a diagnosis of 
rhinitis, status post turbinate cautery.  Service connection 
for rhinitis with inferior turbinate cautery was granted in a 
January 1990 rating decision, and an initial noncompensable 
rating was assigned.

A May 1994 VA treatment note reported that the veteran 
complained of sinus congestion and drainage for two weeks.  
The diagnosis was subsiding sinus infection.

The veteran filed a claim for an increased rating for 
rhinitis in June 1994.

A June 1994 VA treatment note reported that the veteran was 
taking antihistamines and antibiotics for occasional relief 
of rhinitis.  A June 1994 VA sinus CT scan showed minimal 
mucosal thickening in the left maxillary sinus.  The 
remainder of the examination was normal.  An August 1994 VA 
treatment note indicated that the veteran was being followed 
for chronic rhinitis.  He denied asthma and polyps.  The 
veteran had been on medication for partial relief.

A January 1995 VA treatment note stated that the veteran 
reported increased symptoms.  He complained of sinus 
congestion and bloody nasal drainage.  The physician noted 
that the veteran was out of his medication.  A VA treatment 
note dated later in January 1995 reported a history of 
increased sinus congestion with yellow rhinorrhea.  The 
physician noted bilateral maxillary tenderness.

A January 1996 VA examination report noted that the veteran 
reported more nasal infections after his 1989 surgery.  The 
veteran complained of sneezing and a stuffy, runny nose.  On 
examination, there was mild to moderate hyperemia of the 
mucosa.  There was an absence of tenderness over the sinus 
area.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that he continued 
to have bleeding and breathing problems after his surgery in 
1989.  He also indicated that he suffered from a lot of colds 
and sinus infections.

The veteran testified before a Member of the Board at a 
hearing held at the RO in August 1997.  He testified that he 
had been on several sinus medications.  He indicated that he 
continued to experience bleeding and sinus infections after 
his surgery in 1989.

A July 1998 VA examination report noted that the veteran 
complained of sinus nasal discharge and partial obstruction 
dating back over ten years.  He reported pain and pressure 
bilaterally over the cheeks and periorbital areas.  The 
veteran indicated he had attacks approximately two to three 
times a month and complained of copious posterior nasal 
discharge.  The veteran stated he required antibiotic 
treatments about three times a year.  His symptoms were 
exacerbated by seasonal allergies.  On examination, there was 
partial obstruction of the right nasal passageway.  The left 
nostril was grossly patent.  The nose was without asymmetry.  
The septum was deviated to the right with partial impingement 
on the right inferior turbinate.  There was no mucous seen on 
the right anterior rhinoscopy, nor was there crusting.  The 
face was nontender.  The pharynx showed a long soft palate 
with redundant mucosal folds.

A September 1998 VA examination report recorded a history 
consistent with the previous VA examination.  On examination, 
there were no significant external or internal nasal 
deviations.  The nasal septum was midline and appeared fairly 
clear.  The turbinates bilaterally were symmetrical with very 
minimal amount of hypertrophy bilaterally.  There did not 
appear to be any overt signs of allergic disease in the 
turbinates.  They were pink and did not appear to be pale, as 
they would be with allergic rhinitis.  His nasal airways 
appeared patent bilaterally.  There was no purulent discharge 
noted on examination.  The face was nontender.  The pharynx 
showed redundant pharyngeal tissue with a long palate.  The 
examiner was asked to address two specific questions.  First, 
he was asked to offer an opinion as to whether the veteran's 
post service nasal and sinus problems were related to his 
nasal surgery during service.  His opinion was no.  Second, 
the examiner was asked if there was any permanent hypertrophy 
of the turbinates.  His response was no.

An October 2000 letter from the veteran's private physician 
noted a partial obstruction in the veteran's right nasal 
passage.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 2000.  The veteran indicated that 
he had allergic vasomotor rhinitis and, occasionally, 
bacterial rhinitis.  He stated he was on antibiotic 
treatments approximately three times a year.  He contended 
that his rhinitis warrants a 10 percent disability rating.

An August 2002 VA  treatment note indicated that the veteran 
complained of a nasal obstruction with minimal help on 
medications.  An anterior rhinoscopy showed a compromised 
airway.  Turbinate congestion was moderate.  The veteran had 
a left nasal septal spur and a deviated septum.  The 
physician noted that the veteran had multifactorial nasal 
obstruction.

A November 2002 VA treatment note stated that the veteran 
continued to take medications for his rhinitis.  A left nasal 
septal spur and right inferior turbinate hypertrophy were 
noted.

A November 2002 VA sinus CT scan report noted mild mucous 
membrane thickening of the left maxillary sinus.  The rest of 
the paranasal air sinuses were clear.  Bilateral osteomeatal 
complexes were open.

The veteran testified before a Member of the Board at a 
hearing held at the VA central office in December 2002.  The 
veteran testified that he took medication daily for his 
rhinitis.  He stated that he had drainage in his nasal areas 
about three times a month, more frequently during the fall 
and spring.  The veteran indicated that he got sinus 
infections about once a year.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system, as set forth in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 
46720-46731 (September 5, 1996).  Where law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas,1 Vet. App. at 312-313.

Under the old version of the regulations rhinitis was 
evaluated under Diagnostic Code 6501.  A 10 percent 
evaluation contemplates definite atrophy of intranasal 
structure and moderate secretion.  A 30 percent evaluation 
contemplates moderate crusting and ozena and atrophic 
changes.  A 50 percent rating contemplates massive crusting 
and marked ozena with anosmia.  38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).

Under the revised criteria, a 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis, without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side. Allergic 
rhinitis with polyps warrants a 30 percent rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a rating of 10 percent for 
rhinitis with inferior turbinate cautery under the old 
criteria set forth in Diagnostic Code 6501.

The evidence shows recurrent complaints of nasal congestion 
supported by various findings of partial nasal obstruction 
and nasal discharge and congestion. A July 1998 VA 
examination report noted partial obstruction of the right 
nasal passageway and partial impingement of the right 
inferior turbinate.  A comment by the examiner in September 
1998 that the veteran's rhinitis was unrelated to in-service 
surgery was unsupported by reasoning and cannot serve as a 
basis for discounting the findings that have been detected by 
subsequent clinical studies, such as a rhinoscopy and a sinus 
CT scan.  More recently, VA treatment records from August 
2002 show a compromised airway and moderate turbinate 
congestion.  Although the evidence does not show 50 percent 
obstruction of the nasal passages bilaterally or complete 
obstruction of one side, there is shown what could reasonably 
be characterized as definite atrophy of intranasal structures 
and moderate secretion, particularly when resolving any 
existing element of reasonable doubt in favor of the veteran.  
Based on the chronic nature of the symptoms and the described 
need for continuous medication/treatment, the Board finds 
that the veteran's problems are more nearly reflective of the 
old criteria for a 10 percent rating under Diagnostic Code 
6501.  Moderate crusting and ozena and atrophic changes, such 
as would be necessary for a 30 percent rating, are not shown 
at this time.  See 38 C.F.R. § 4.7.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's rhinitis with inferior turbinate 
cautery alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Service Connection for Obstructive Sleep Apnea

Factual Background

Service medical records indicate that the veteran stated, in 
response to an inquiry in October 1986,  that he did not have 
frequent trouble sleeping.  The October 1986 entrance 
examination report did not note any sleep related complaints.  
An April 1989 service medical record noted that the veteran 
was seen for lower back pain.  At that time, the veteran 
reported difficulties with sleeping, breathing and snoring.  
The impression was rhinitis, possible tonsillitis.  A May 
1989 service medical record noted a history of chronic 
obstructive symptoms.  The veteran reported constant snoring 
for a period of two years.  The diagnosis was upper turbinate 
obstruction.  A June 1989 service medical record noted that 
the veteran had an inferior turbinate cautery performed.  A 
service medical record dated later in June 1989 noted that no 
improvement was apparent regarding the veteran's symptoms and 
he continued to snore.  A September 1989 service medical 
record stated that the veteran reported his symptoms had 
become worse since his June 1989 surgery.  The veteran 
reported "frequent trouble sleeping" on his September 1989 
report of medical history.

Service connection for rhinitis with inferior turbinate 
cautery was granted in a January 1990 rating decision, and an 
initial noncompensable rating was assigned.

An undated VA treatment note reported a history of "terrible 
sleep."

A July 1996 private treatment note indicated that the veteran 
reported at least a two to three year history of daytime 
sleepiness.  The physician noted that the veteran was 
reported to have apnea and snoring in 1989 while he was in 
the military.  The diagnoses were obstructive sleep apnea and 
snoring.

An August 1996 private treatment note indicated that the 
veteran underwent an overnight polysomnography study.  The 
diagnosis was mild obstructive sleep apnea syndrome.  The 
physician noted that the findings, along with the veteran's 
daytime sleepiness, were consistent with upper airway 
resistance syndrome.

A June 1997 RO decision denied service connection for sleep 
apnea as secondary to service connected rhinitis.  The RO 
stated that there was no evidence of the disability in 
service, nor did the evidence show the veteran's diagnosis of 
sleep apnea was related to his service connected rhinitis.  
The veteran was notified of this decision in July 1997 and 
did not subsequently file an appeal.

A July 1997 private treatment note reported diagnoses of mild 
to moderate sleep apnea, snoring, severe daytime sleepiness, 
and upper airway resistance syndrome.

A September 1998 VA examination report noted diagnoses of 
chronic allergic rhinitis and obstructive sleep apnea.  He 
was also noted to have obstructive sleep apnea for which he 
used continuous positive airway pressure by nasal mask.

The veteran filed a claim to reopen his claim for service 
connection for obstructive sleep apnea in January 1999.

An October 1999 letter from a private physician stated that 
it was possible for rhinitis to be a predisposing factor for 
sleep apnea.  It was commented, generally, that any type of 
nasopharyngeal abnormalities that reduce the openings of the 
airways can lead to apnea.  The physician noted that he had 
not been involved in the veteran's diagnosis and could not 
comment on his case specifically.  However, he went on to 
state that in addition to rhinitis contributing to the 
veteran's sleep apnea, it was possible that the veteran's 
treatment for sleep apnea could worsen his already existing 
rhinitis.

An October 2000 letter from the veteran's private physician 
noted that she had been treating the veteran since March 
1996.  The physician noted that the veteran had partial 
obstruction of his right nasal passage, which made the 
veteran unable to wear his CPAP for treatment for sleep 
apnea.  The physician also commented that a sleep study had 
been coducted in June 1998 showing a respiratory distress 
index of 18 with the lowest oxygen saturation of 85 percent.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 2000.  The veteran testified that 
his private physician had discussed with him the intertwined 
nature of the relationship between his rhinitis and sleep 
apnea.

An August 2001 letter from the veteran's private physician 
stated that the veteran's rhinitis worsened his sleep apnea.  
An August 2001 letter from another private physician stated 
her belief that, while the veteran's rhinitis may not have 
caused his sleep apnea, it did worsen it and prevent the 
veteran from wearing the nasal CPAP for treatment.

An April 2002 letter from the veteran's private physician 
reiterated that the veteran's rhinitis worsened his sleep 
apnea.

An August 2002 statement from the veteran's ex-wife indicated 
that she was married to the veteran while he was on active 
duty.  She stated that the veteran snored loudly, breathed 
hard and frequently woke at night due to nasal congestion and 
drainage.  She reported he sought treatment in April 1989 to 
correct his snoring and breathing problems.

August and November 2002 VA treatment notes reported that the 
veteran had a diagnosis of obstructive sleep apnea.

The veteran testified before a Member of the Board at a 
hearing held at the VA central office in December 2002.  He 
testified that his treating physicians had told him about the 
relationship between his rhinitis and sleep apnea.  He 
reported bouts of daytime sleepiness.  He indicated he was 
using a CPAP for treatment.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1989.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

New and Material Evidence

Because the RO previously denied the veteran's claim of 
service connection for obstructive sleep apnea in June 1997, 
and because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's June 1997 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that there was no 
evidence that the claimed sleep apnea was related to service 
or to the veteran's service connected rhinitis.  The evidence 
of record at the time of the denial constituted the veteran's 
service medical records, an undated VA treatment note and 
private treatment notes from July and August 1996.  The 
evidence submitted with the current claim includes private 
treatment records from 1997 and 1998, letters from private 
physicians from October 1999 through April 2002, VA 
examination reports dated July and September 1998, VA 
treatment notes from August and November 2002, a statement 
from the veteran's ex-wife dated August 2002 and the 
veteran's statements and testimony from hearings held in 
October 2000 and December 2002.

The Board finds that the evidence submitted since the June 
1997 denial contributes significantly to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Hodge, supra.  Specifically, letters 
from private physicians discuss the relationship between the 
veteran's service connected rhinitis and his diagnosed 
obstructive sleep apnea.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for obstructive sleep apnea.

Service Connection

The Board notes that there is evidence of record indicating 
that the veteran's sleep apnea had its origins in service.  
Service medical records indicate that the veteran complained 
of difficulty sleeping and loud snoring during service.  In 
addition to irregularities associated with his sleep 
patterns, service medical records noted a history of chronic 
obstructive symptoms.  In her August 2002 statement, the 
veteran's ex-wife also reported that the veteran experienced 
these symptoms in 1989.  She also specifically stated that he 
sought treatment in April 1989 because of snoring and 
difficulty sleeping.  The June 1996 private treatment note, 
which diagnosed the veteran with obstructive sleep apnea, 
indicated that the veteran was reported to have apnea and 
snoring while in service.  While there is no specific 
diagnosis of apnea during service, competent evidence of 
record does suggest that the symptoms related to the 
veteran's sleep apnea had origins during service.  An 
existing element of reasonable doubt has been resolved in 
favor of the veteran.  The apparent interplay between the 
service connected rhinitis related problems, and those shown 
to be due to sleep apnea would also be a tenable alternative 
basis for perceiving the apnea as "aggravated" by the 
service connected condition.


ORDER

Entitlement to a rating of 10 percent for rhinitis with 
inferior turbinate cautery is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Service connection for obstructive sleep apnea is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

